Title: General Orders, 22 June 1781
From: Washington, George
To: 


                        
                            Head Quarters New Windsor Friday June 22d 1781
                            Parole.
                            Countersigns.
                        
                        Twelve men from the Garrison ordered for West Point to be sent immediately to the Waggon master General’s for
                            the purpose of driving Waggons; and four men to the Commissary of Hides to assist him in collecting and preserving the
                            Hides and Tallow; as it is likely those men will continue on the duty they are now ordered for, the present Campaign they
                            are to be taken from the recruits lately joined and such as are least calculated for Field or Garrison duty.
                    